Citation Nr: 9918616	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  92-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, status post left knee replacement, currently 
rated as 30 percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1988 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran a temporary total rating for 
convalescence and a 20 percent disability rating thereafter 
for his service connected left knee disability.  The veteran 
filed a notice of disagreement that same month regarding the 
20 percent rating, and this appeal was initiated.  He was 
provided a July 1988 statement of the case, and was scheduled 
for a personal hearing at the RO in September 1988.  At his 
September 1988 personal hearing, the veteran testified 
regarding his service connected left knee disability, and his 
resulting social and occupational impairment.  This hearing 
testimony, given within a year of the rating action being 
appealed and subsequently reduced to a written transcript and 
made a part of the record, is accepted as a valid substantive 
appeal on this issue.  38 C.F.R. § 19.123 (1988) [now 
codified at 38 C.F.R. § 20.202 (1998)]; see Tomlin v. Brown, 
5 Vet. App. 355 (1993).  

In an October 1994 rating decision, the RO denied the 
veteran's claim for a total disability rating due to 
individual unemployability.  He filed a timely notice of 
disagreement, initiating an appeal on that issue.  All issues 
pending on appeal were subsequently merged into the present 
action.  

In the course of this appeal, the veteran was awarded an 
increased rating, to 30 percent, in November 1988 for his 
service connected left knee disability.  On this basis the RO 
closed the veteran's appeal originating from the June 1988 
rating decision.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  


FINDING OF FACT

The veteran's left knee disability, status post total knee 
replacement, results in severe painful motion and restricted 
mobility.  


CONCLUSION OF LAW

An increased rating, to 60 percent and no higher, is 
warranted for the veteran's left knee disability, status post 
total knee replacement.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5055, 5256-63 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a June 1988 rating decision, the veteran was granted a 
temporary total rating for convalescence and a 20 percent 
disability rating thereafter for his left knee disability.  
He filed a notice of disagreement regarding the 20 percent 
rating, and this appeal was initiated.  

Extensive medical evidence, from both private and VA sources, 
has been submitted in support of the veteran's claim.  Early 
private medical records indicates he underwent arthroscopic 
surgery in August 1987 to repair a torn lateral meniscus.  
The operation was without incident, and the veteran had a 
normal post-operative recovery; however, he continued to 
experience pain and weakness in the left knee joint.  Range 
of motion testing revealed normal extension but flexion 
restricted to 100º.  A 1988 CT scan revealed chondromalacia 
in the joint.  Osteoarthritis was also confirmed by x-ray.  

The veteran testified at a personal hearing in September 1988 
at the RO.  He described his current impairment resulting 
from his left knee disability, and reported that this greatly 
hinders his employment as a plumber, as he is unable to place 
weight on the joint for long periods of time.  As a result of 
this testimony, the RO, in a November 1988 rating decision, 
awarded the veteran an increased rating to 30 percent for his 
left knee disability.  The veteran was also granted service 
connection for a right knee disability at that time.  

In June 1989, the veteran again underwent arthroscopic 
surgery of the left knee to repair a torn lateral meniscus 
and to correct osteoarthritic changes.  The operation was 
without incident.  Nevertheless, complaints of pain, 
swelling, and stiffness of the left knee joint persisted.  

Due to the veteran's ongoing left knee pain, swelling, and 
impaired mobility, he opted for a total left knee 
replacement; this was performed at a private medical center 
in November 1989.  No post-operative complications were 
reported.  

Private post-operative treatment notes from February and 
March 1990 reflect some lessening of the veteran's left knee 
pain.  He continued to walk with a limp, and used a cane.  
Range of motion testing revealed full extension, and flexion 
to 120º.  Regular physical therapy was prescribed as part of 
the veteran's post-operative recovery.  The veteran's regular 
treating physician, Dr. G.D.F., M.D., stated in an October 
1990 letter that the veteran cannot resume his previous 
occupation as a plumber "nor any occupation requiring any 
type of arduous work, squatting, crawling, or kneeling."  

A second personal hearing was afforded the veteran in March 
1990.  He testified that despite his November 1989 total knee 
replacement surgery, he continues to experience left knee 
pain and stiffening.  He has used a cane for the past several 
years to minimize weight-bearing on his left knee.  He has 
also not been able to work at his usual occupation as a 
plumber since March 1987.  

A VA orthopedic evaluation was afforded the veteran in March 
1991.  His gait displayed a limp favoring the left side.  
Range of motion testing revealed extension to 0º and flexion 
to 90º, without crepitus or effusion.  X-rays confirmed the 
prior history of a total knee replacement, but were otherwise 
unremarkable.  The final impression was status post total 
knee replacement, left knee.  

In August 1991, the veteran underwent another surgical 
procedure on his left knee.  A revised arthroplasty was 
performed to correct premature wear of the tibial component.  
The surgery and resulting post-operative recovery were 
without incident.  By September 1991, the veteran had full 
extension and flexion to 100º of the left knee.  

In an October 1991 rating decision, the RO assigned the 
veteran a temporary total rating of 100 percent for one year 
for convalescence; thereafter, a 30 percent rating was given.  

Another personal RO hearing was afforded the veteran in 
November 1991.  He continued to report pain, swelling, and 
stiffness, with corresponding impaired mobility, of the left 
knee, despite his numerous surgeries on the joint.  

The veteran's private treating physician, Dr. G.D.F., M.D., 
sent the RO a May 1992 letter assessing the veteran's left 
knee disability.  He stated the veteran continues to have 
significant pain in the left knee joint despite extensive 
treatment, and he continues to walk with a limp.  Range of 
motion of the left knee included "good extension" and 
flexion to 120º.  Nevertheless, the veteran is unable to walk 
more than a block at a time, and cannot stand for more than 
10 minutes without great pain.  In the doctor's opinion, the 
veteran is permanently and totally disabled.  

In a September 1992 decision, the Social Security 
Administration awarded the veteran disability benefits due to 
his bilateral knee impairment.  

In February 1993, the veteran's claim was presented to the 
Board.  The claim was remanded at that time for additional 
development, including a VA orthopedic examination.  

A new VA medical examination was afforded the veteran in 
October 1993.  The veteran reported weakness and pain in the 
left knee joint.  Physical evaluation revealed mild weakness 
of the left knee, with a limping gait.  Range of motion of 
the left knee consisted of flexion to 95º and extension to 
0º, without swelling in the joint.  Tenderness was noted, 
however.  Left knee pain was diagnosed.  

The October 1994 medical opinion of Dr. J.C.T., M.D., was 
submitted by the veteran in support of his claim.  Dr. T. 
examined the veteran's left knee and found range of motion of 
0 º extension and 105º flexion.  He walked with a limp.  No 
medial or lateral instability was noted.  No neurovascular 
deficit was noted in the extremity.  The doctor concluded the 
veteran was disabled from his occupation as a plumber, but 
would be capable of occupations which are "sedentary and 
that do not require prolonged ambulation or manual labor."  

Also in October 1994, the veteran was denied a total 
disability rating due to individual unemployability.  

The veteran underwent a bone scan of the left knee in 
December 1994; his private physician reviewed the report and 
described it as "essentially . . . normal."  

Another personal hearing at the RO was afforded the veteran 
in January 1995.  He testified that his various service 
connected disabilities, including his left knee disability, 
continue to give him pain, and prevent his successful 
employment as a plumber.  He has been unable to work at any 
type of job since 1987, according to his testimony.  He 
objected to the RO's October 1994 denial of his claim for a 
total disability rating due to individual unemployability; 
this was accepted as notice of disagreement by the RO.  

A new VA medical evaluation was afforded the veteran in April 
1995.  His left knee displayed full extension and 100º of 
flexion.  No effusion or joint instability was noted.  
Chronic left knee pain was diagnosed.  

The veteran's claim was again presented to the Board in 
October 1996, at which time the issue of an increased rating 
for a service connected left knee disability was remanded for 
additional development.  The issue of entitlement to a total 
disability rating due to individual unemployability was 
deferred pending completion of the remand.  

Private treatment notes up to November 1996 reflect continued 
complaints of left knee pain and instability.  He was given 
painkillers and a localized injection of Lidocaine, with good 
result.  According to the last treatment note, the knee 
remained locally tender but was not swollen.  The veteran had 
full active and passive motion, and x-rays "look fine."  
The veteran was to return for treatment as necessary.  

In January 1997, the veteran was afforded an additional VA 
medical examination.  The veteran reported continued swelling 
and pain in the left knee joint, with an inability to stand 
for long periods of time.  His mobility was also impaired.  
Upon physical evaluation, the veteran's left leg displayed 
minimal atrophy when compared to the right leg.  Range of 
motion consisted of 0º extension and 90º flexion.  Stability 
of the left knee was adequate.  The overall assessment was 
status post total knee replacement of the left knee.  

The Board received the veteran's appeal for a third time in 
June 1997.  The issue of an increased rating for a service 
connected left knee disability was again remanded for 
additional development.  

A new VA orthopedic examination was afforded the veteran in 
December 1997.  His gait displayed a limp favoring the left 
side, and he walked assisted by a cane.  Some diminished 
sensation to light touch was noted.  Tenderness along the 
medial and lateral surfaces of the tibial component of the 
left knee was also observed.  Mild joint effusion and 
swelling were indicated.  The left lower extremity measured a 
1/2 inch shorter than the right, and the veteran's left thigh 
was a 1/2 inch smaller in circumference versus the right.  
Range of motion of the left knee included extension to 0º and 
flexion to 90º.  The VA examiner diagnosed a painful left 
knee following total knee replacement.  Weakness and 
fatigability of the joint were also noted, along with pain 
and swelling upon repeated use.  These characteristics would 
"significantly limit functional ability" of the left knee, 
according to the examiner; however, he was unable to quantify 
any additional impairment without resort to "pure 
speculation."  

The RO continued the veteran's 30 percent rating for his left 
knee disability, and returned the appeal to the Board.  

Analysis
I.  Increased rating - Left knee disability

The veteran's claim for an increased ratings for his service-
connected left knee disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
evaluating a veteran's disability, all reasonable doubt must 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).  

Regarding increased rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of musculoskeletal 
disabilities.  In DeLuca v. Brown [8 Vet. App. 202 (1995)], 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
a musculoskeletal disability, the veteran's left knee 
disability must be considered in light of the Court's 
pronouncements in DeLuca.  

Disability resulting from knee replacement surgery is rated 
under Diagnostic Code 5055, for prosthetic knee replacement.  
Under this code, a temporary total rating is assigned for one 
year following implantation of the prosthesis.  Thereafter, a 
rating is assigned based on residual impairment.  Chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity warrants a 60 disability rating.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The minimum rating 
assigned is 30 percent; this is the rating the veteran now 
carries.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (1998).  As 
is indicated by the use of "or" in the rating criteria, the 
veteran need not show all listed characteristics in order to 
qualify for an increased rating; demonstration of any single 
characteristic is sufficient to warrant an increased rating 
under Diagnostic Code 5055.  

Review of the evidence suggests an increased rating, to 60 
percent and no higher, is warranted under Diagnostic Code 
5055 for the veteran's service connected left knee 
disability, status post total knee replacement, in light of 
38 C.F.R. §§ 4.3 and 4.7.  

The medical evidence of record supports an increased rating 
for chronic residuals of severe painful motion and weakness 
in the service connected left knee.  The veteran has 
undergone four surgical procedures on his left knee between 
1987 and 1991, and has used a cane to assist his mobility 
since the early 1990's.  At his personal hearings in 
September 1988, March 1990, November 1991, and January 1995, 
the veteran repeatedly reported pain and weakness of the left 
knee, and resulting limited mobility.  He has stated that he 
cannot walk more than a block without resting, cannot stand 
for extended periods of time, and experiences stiffening of 
the joint after sitting for long periods.  On several 
occasions, he has been observed by both private and VA 
medical examiners to walk with a limp favoring his left leg.  
This evidence is sufficient to demonstrate severe pain, 
which, in light of 38 C.F.R. §§ 4.3 and 4.7, would warrant a 
60 percent rating under Diagnostic Code 5055.  38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5055 (1998).  

Evaluation of the veteran's disability is not limited to 
Diagnostic Code 5055; all potentially analogous and relevant 
rating criteria must be considered.  See 38 C.F.R. § 4.20 
(1998).  However, in the present case, no other diagnostic 
codes for the knee exist which would afford the veteran a 
rating in excess of his current 60 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (1998).  
Therefore, rating the veteran's left knee disability under an 
analogous rating code is not warranted at this time.  

Likewise, as is noted above, the veteran is entitled to 
evaluation of his claim under the guidelines of DeLuca, 
outlined above.  However, he is already rated in excess of 
the maximum rating for limitation of motion, so even assuming 
arguendo that pain on use or prolonged use results in a 
greater limitation of motion, no higher rating may be 
afforded under the appropriate rating codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-61 (1998).  Therefore, an 
increased rating rated based on DeLuca considerations is not 
warranted at this time.

Finally, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  Admittedly, 
the veteran has undergone four surgical procedures on his 
left knee in the course of this appeal.  However, these have 
not resulted in hospitalization for extensive periods of 
time, and on at least one occasion, he was assigned a 
temporary total rating for convalescence.  He has not been 
hospitalized for his left knee disability since the early 
1990's, and is not currently requiring physical therapy or 
other regular treatment. 

In conclusion, the evidence of record supports an increased 
rating to 60 percent for the veteran's service connected left 
knee disability, status post total knee replacement.  

ORDER

An increased rating, to 60 percent, is warranted for the 
veteran's left knee disability, status post total knee 
replacement.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the Board may not decide a claim on a basis 
different from the basis on which the RO decided the claim, 
unless the Board first assures that the appellant has had 
notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Also pending is a 
claim for a total disability rating due to individual 
unemployability.  A total rating is awarded, where the 
schedular rating is less than 100 percent, when the veteran 
is unable to obtain or retain gainful employment due to his 
service connected disability/disabilities.  38 C.F.R. § 4.16 
(1998).  Because the veteran was granted an increased rating 
for his service connected left knee disability within this 
decision, the overall disability 'picture' is substantially 
changed from that which was last before the RO.  Thus, the RO 
must be given the opportunity to review the veteran's 
unemployability claim in light of the changes made by this 
decision.  

In light of the above, this claim is remanded for the 
following additional development:  

The RO should review the veteran's claim 
for a total disability rating due to 
individual unemployability in light of 
this decision.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

